Exhibit 10.1
Date 29 April 2009
Aspen Insurance Limited
Maxwell Roberts Building
1 Church Street
Hamilton
HM 11
Bermuda
Attention: Bryan Astwood
Dear Bryan

1   Committed letter of credit facility       Further to recent discussions,
Citibank Europe plc (the “Bank”) is pleased to confirm its committed letter of
credit issuance facility (the “Facility”) subject to the terms and conditions
set out in this Letter.       The Facility is intended to replace the committed
letter of credit facility established pursuant to a facility letter between
Aspen Insurance Limited and Citibank Ireland Financial Services plc (the
previous name of Citibank Europe plc) dated 11 October 2006 (as amended, varied,
supplemented, novated or assigned as the case may be) (“the Old Facility”). The
Old Facility is hereby terminated with immediate effect and the parties fully
released from all rights, obligations and liabilities arising therefrom.   2  
Amount       The Facility shall be in a maximum aggregate amount of USD
550,000,000 (Five Hundred and Fifty Million United States Dollars) (the
“Facility Limit”). Should the Company (as defined below) wish to reduce the
Facility Limit, it may do so upon written notification to the Bank. The
notification must (i) specifically reference this Facility Letter and
(ii) clearly state the new facility limit that is to apply (“the New Limit”)
(“the Notification”). The New Limit will take effect five Business Days
following receipt, by the Bank, of the Notification.

3   Facility Documents       Aspen Insurance Limited (“the Company”) has entered
into the following documents in relation to the Facility (each as amended,
varied, supplemented, novated or assigned as the case may be):

Page 1

 



--------------------------------------------------------------------------------



 



  (a)   Insurance Letters of Credit — Master Agreement (Form 3/CIFS) dated 15
December 2003 (the “Master Agreement”);     (b)   Reinsurance Deposit Agreement
(Charge Form – Citibank N.A. as Custodian) dated 15 December 2003 (“Form 12”);  
  (c)   Pledge Agreement dated 17 January 2006 (“the Pledge Agreement”);     (d)
  Collateral Account Control Agreement dated 17 January 2006 (“the Collateral
Account Control Agreement”);     (e)   Corporate Mandate dated 29 April 2009;
and     (f)   General Communications Indemnity dated 29 April 2009.

    In the event of any inconsistency between the terms of this letter and the
terms of any Facility Document, the terms of this letter shall prevail.
  4   Conditions precedent       The Company shall not request the issue of any
Credit until the Bank has received the documents and other evidence specified
below in a form and substance satisfactory to the Bank (each a “Condition
Precedent”):

  (a)   the enclosed duplicate of this Letter, duly executed on behalf of the
Company before 15 May 2009; and     (b)   such other documents and other
evidence as the Bank may reasonably require.

5   Utilisation requests   5.1   Whenever the Company wishes the Bank to issue a
Credit under the Facility, it shall provide a duly completed application form in
accordance with the provisions of the Master Agreement.   5.2   The Bank shall
be entitled to examine each request to issue a Credit on a case-by-case basis
and, notwithstanding clause 1(a)(i) of the Master Agreement during the
continuance of this Letter, shall only be entitled to decline any such request
without liability where:

  (a)   such request would cause the Bank to be in breach of any law of any
jurisdiction (including non-exclusively any breach of sanctions imposed by the
law of the United States of America); or     (b)   the Credit requested is in a
currency other than US dollars, GB pounds sterling, Canadian dollars or Euros;  
  (c)   the tenor of the Credit is longer than 60 months; and/or     (d)   any
deposit(s) as may have been requested by the Bank to be placed in the accounts
established pursuant to the terms of the Form 12 and/or Pledge and Collateral
Account Control Agreements have not been carried out to the Bank’s satisfaction.

6   Interest   6.1   the Company shall pay interest on the amount drawn by a
Beneficiary under a Credit at a rate per annum of LIBOR plus 3% (plus Reserve
Asset Costs, if any) from the date of drawing until the date of reimbursement by
the Company.

Page 2

 



--------------------------------------------------------------------------------



 



6.2   Any interest accruing under this paragraph 6 shall be immediately payable
by the Company on demand by the Bank. Overdue interest shall be compounded in
accordance with the usual practice of the Bank in respect of unauthorised
overdrafts.   6.3   Interest due from the Company under this Letter shall:

  (a)   be calculated and accrue from day to day;     (b)   be calculated on the
basis of the actual number of days elapsed and a 360 day year (or such other day
count convention as is market practice for the relevant currency); and     (c)  
be payable both before and after judgment.

7   Fees   7.1   The Company shall pay to the Bank in arrears on each Quarter
Day a letter of credit fee in an amount equal to 0.50% (on an annualised basis)
of the Facility Amount less the principal amount of undrawn credit on that
Quarter Day. The fee payable on 1 July 2009 shall be pro-rated for the number of
days beginning on the date of this Letter.   7.2   The Company shall pay to the
Bank in arrears on each Quarter Day a commitment fee in an amount equal to 0.25%
(on an annualised basis) of the principal amount of undrawn credit on that
Quarter Day. The fee payable on 1 July 2009 shall be pro-rated for the number of
days beginning on the date of this Letter.   7.3   If at any time during the
term of the Facility, more than 50% of the Facility Limit remains undrawn, the
Company shall, in addition to 7.1 above, but in replacement of the obligation in
Clause 7.2 above, pay to the Bank in arrears on each Quarter Day (pro rata if
applicable) a low utilisation fee in an amount equal to 0.50% (on an annualised
basis) of the Facility Limit less the principal amount of drawn credit. The fee
payable on1 July 2009 shall be pro-rated for the number of days beginning on the
date of this Letter.

8   Repayment and expiry       The Facility shall only apply in respect of
Credits issued on or prior to 28 April 2012 (“the Facility Period”). The
Facility shall expire on the earlier of (1) the date that is one year from the
end of the Facility Period; or (2) the stated expiry date on the last remaining
Credit issued within the Facility Period (“the Expiry Date”). The Bank and the
Company shall commence negotiations, without being under any obligation, on the
renewal of the Facility at least 60 days before the end of the Facility Period.
  9   Representations and warranties       The Company represents and warrants
to the Bank, on the date of its acceptance of this Letter and with reference to
(f)(ii) below only on each day (by reference to the facts and circumstances then
existing) until this Letter has expired or terminated, that:

  (a)   the Company (i) is duly organised, validly existing and (to the extent
applicable) in good standing under the laws of its jurisdiction of incorporation
or organisation, (ii) is duly qualified to do business and (to the extent
applicable) in good standing in each jurisdiction where, because of the nature
of its activities or properties, such qualification is required, (iii) has the
requisite corporate power and authority and the right to own and operates it
properties, to lease the property it operates under lease, and to conduct its
business as now and proposed to be conducted, and (iv) has obtained all material
licenses, permits, consents or approvals from or by, and has made all filings
with, and given all notices to, all governmental authorities having

Page 3

 



--------------------------------------------------------------------------------



 



      jurisdictions, to the extent required for such ownership, operation and
conduct (including, without limitation, the consummation of transactions
contemplated by this Letter) as to each of the foregoing, except where the
failure to do so would not have a material adverse effect on the financial
condition or prospects of the Group.     (b)   The execution, delivery and
performance by the Company of this Letter and the consummation of the
transactions contemplated (hereby, are within the Company’s corporate powers,
have been duly authorised by all necessary corporate action, and do not
contravene (i) the Company’s constitutional documents or (ii) law or any
contractual restriction binding on or affecting the Company.     (c)   No
authorisation or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or any third party is required for
the due execution, delivery and performance by the Company of this Letter or in
respect of any Credit, except for those authorisations, approvals, actions,
notices and filings that have been duly obtained, taken, given or made and are
in full force and effect.     (d)   This Letter has been duly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with their
respective terms, subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganisation, moratorium or similar law affecting creditors’
rights generally, (ii) the effect of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or law).    
(e)   The consolidated financial statements included in the most recent 10Q
filing of the Group, copies of which have been furnished to the Bank, fairly
present the consolidated financial condition of the Group in accordance with
generally accepted accounting principles consistently applied. Since the date of
such filing there has been no material adverse change to the financial condition
or property of the Company or any other member of the Group.     (f)   There is
no pending or, to the knowledge of the Company, threatened action, suit,
investigation, litigation or proceeding affecting any member of the Group before
any court, governmental agency or arbitrator that (i) could be reasonably likely
to have a material adverse effect on the financial position or prospects of the
Group or (ii) purports to affect the legality, validity or enforceability of
this Letter or any Facility Document or the consummation of the transactions
contemplated hereby.

10   Undertakings       The Company undertakes to the Bank that it shall:

  (a)   provide the Bank with each annual 10K filing made by it, as soon as it
is available and in any event within 90 days of its financial year end;     (b)
  provide the Bank with each 10Q filing made by it, as soon as it is available
and in any event within 45 days of the end of the relevant quarter;     (c)  
promptly upon it becoming aware of the event, provide the Bank with notice of
any change in the Company’s ownership structure such that its ultimate parent
(as at the date of this Letter) ceases to own, directly or indirectly, a
majority of the equity of the Company or upon any announcement of such a
restructuring by the parent. Any such event shall entitle the Bank, at its sole
discretion, to terminate the Facility.

11   Costs and expenses       The Company undertakes to indemnify the Bank, on
demand, for and against all actions, proceedings, losses, damages, charges,
costs, expenses, claims and demands which the

Page 4

 



--------------------------------------------------------------------------------



 



    Bank may incur, pay or sustain (apart from the Bank’s own gross negligence
or wilful misconduct) in connection with this Letter (including non-exclusively
the cost of all registrations and any other legal fees that the Bank incurs in
relation to the Facility).   12   Certificates       Any demand, notification or
certificate issued by the Bank specifying any amount due under this Letter or
any Facility Document or any determination of any ratio shall, in the absence of
manifest error, be conclusive and binding on the Company.   13   Miscellaneous  
13.1   The rights of the Bank under this Letter and the Facility Documents may
be exercised as often as necessary; are cumulative and not exclusive of its
rights under the general law; and may be waived only in writing and
specifically. Delay in exercising or non-exercise of any such right is not a
waiver of that right.   13.2   If any provision of this Letter or any Facility
Document is or becomes illegal, invalid or unenforceable in any jurisdiction,
that shall not affect (i) the legality, validity or enforceability in that
jurisdiction of any other provision of that document; or (ii) the legality,
validity or enforceability in any other jurisdiction of that or any other
provision of that document.   13.3   In no event shall the Bank be liable on any
theory of liability for any special, indirect, consequential or punitive damages
and the Company hereby waives, releases and agrees (for itself and on behalf of
the other members of the Group) not to sue upon any such claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its or their favour.   13.4   The Bank may set off any obligation of the
Company under the Facility Documents or in respect of any Credit (whether
present or future, actual or contingent) against any obligation owed by the Bank
to the Company or Citibank N.A., regardless of the place of payment, booking
branch or currency of either obligation. If the obligations are in different
currencies, the Bank may convert either obligation at a market rate of exchange
in its usual course of business for the purpose of the set-off.   13.5   Clauses
13 and 14 [Assignment/Novation] of the Master Agreement shall apply in respect
of this Letter, with necessary changes.   13.6   The terms of this Letter may
not be waived, modified or amended unless such waiver, modification or amendment
is in writing and signed by you nor may the Company assign any of its rights
hereunder without the prior written consent of the Bank.   14   Definitions and
interpretation   14.1   Terms defined in any Facility Document shall have the
same meanings when used in this Letter. Additionally, the following terms have
the following meanings.       Business Day means a day (other than a Saturday or
a Sunday) on which banks are generally open in Dublin and London.       Facility
Documents means the documents specified in paragraphs 3(a) through 3(e) and any
other document pursuant to which a security interest, guarantee or other form of
credit support is created or exists in favour of the Bank in respect of the
obligations of the Company under this Letter.       Group means the Company and
each other person from time to time included in the

Page 5

 



--------------------------------------------------------------------------------



 



    consolidated financial statements of the Company filed with the Securities
and Exchange Commission.       LIBOR means the overnight rate for US Dollars
which appears on the screen display designated “Reuters Screen LIBOR01” on the
Reuters Service (or such other screen display or service as may replace it for
the purpose of displaying the relevant British Bankers’ Association Interest
Settlement Rates for deposits in US Dollars in the London interbank market) at
or about 11.00 a.m. on the relevant day.       Quarter Day means 1 January, 1
April, 1 July and 1 October.   14.2   In this Letter (unless otherwise
provided):

  (a)   words importing the singular shall include the plural and vice versa;  
  (b)   references to:

  (i)   paragraphs are to be construed as references to the paragraphs of this
Letter;     (ii)   any document shall be construed as references to that
document, as amended, varied, novated or supplemented;     (iii)   any statute
or statutory provision shall include any statute or statutory provision which
amends, extends, consolidates or replaces the same;     (iv)   any document or
person being acceptable or approved or satisfactory shall be construed as
meaning acceptable to or approved by or satisfactory to the Bank in its sole
discretion;     (v)   a person shall be construed so as to include that person’s
assignors, transferees or successors in title and shall be construed as
including references to an individual, firm, partnership, joint venture,
company, corporation, body corporate, unincorporated body of persons or any
state or any agency of a state; and     (vi)   time are to London time.

14.3   The headings in this Letter are for convenience only and shall be ignored
in construing this Letter.

15   Communications   15.1   Any notice or demand to be served on the Company by
the Bank hereunder may be served:

  (a)   Personally on any officers listed in the Company’s General
Communications Indemnity and dated this date as amended from time to time (such
shall be referred to as “Authorized Officer(s)”);     (b)   by letter addressed
to the Company or to any of its officers at the Company’s registered office or
at any one of its principal places of business; or     (c)   by telex or
facsimile addressed in any such manner as aforesaid to any then published telex
or facsimile number of the Company.

15.2   Unless otherwise stated, any notice or demand to be served on the Bank by
the Company hereunder must be served on the Bank either at its address stated at
the beginning of this Letter (or such other address as the Bank may notify the
Company of from time to time) or by facsimile to such number as the Bank may
notify the Company of from time to time.

Page 6

 



--------------------------------------------------------------------------------



 



15.3   Any notice or demand:

  (a)   sent by post shall be deemed to have been served on the relevant party
on the third Business Day after and exclusive of the day of posting; or     (b)
  sent by telex or facsimile shall be deemed to have been served on the relevant
party when confirmation is received.

In proving such service by post it shall be sufficient to show that the letter
containing the notice or demand was properly addressed and posted and such proof
of service shall be effective notwithstanding that the letter was in fact not
delivered or was returned undelivered.

16   Governing law   16.1   This Letter shall be governed by English law and for
the benefit of the Bank the Company irrevocably submits to the jurisdiction of
the English Courts in respect of any dispute which may arise from or in
connection with this Letter or any Credit.   16.2   A person who is not a party
to this Letter has no rights under the Contracts (Rights of Third Parties) Act
1999 to enforce any terms of this Letter.   17   Anti-Tying   17.1   Citigroup’s
Corporate and Investment Bank’s anti-tying policies are incorporated herein by
reference.

     
Yours faithfully
   
 
   
/s/ Siva Savaratnam
 
   
For and on behalf of Citibank Europe plc
   
 
   
Accepted and agreed on
   
 
   
/s/  Julian Cusack
 
   
For and on behalf of Aspen Insurance Limited
   
 
   
Accepted and agreed on
   
 
   
/s/  David Skinner
 
   
For and on behalf of Aspen Insurance Limited
   

Page 7

 